Fourth Court of Appeals
                               San Antonio, Texas
                                   December 29, 2016

                                  No. 04-16-00556-CV

                  ESTATE OF ADAN J. DOMINGUEZ, DECEASED,

                    From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2015PC2096
                        Honorable Tom Rickhoff, Judge Presiding


                                     ORDER
      The County Clerk's Notification of Late Record is hereby NOTED.



                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2016.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court